Citation Nr: 1536429	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-06 183	)	DATE
                                                             )
                                                             )

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD) prior to March 3, 2014.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The matter was before the Board in October 2014 and remanded.

In a June 2014 Supplemental Statement of the Case (SSOC), the Veteran was granted an increased rating to 100 percent for his service-connected PTSD, effective from March 3, 2014.  Although the Veteran was granted a 100 percent rating, as less than the maximum available benefit for a schedular PTSD rating was awarded prior to March 3, 2014, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent is warranted prior to March 3, 2014.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2014 remand directives have not been completed as is mandatory under the law. Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, there are VA medical records that have not been obtained. The matter is therefore REMANDED to the RO for the following development:

1.  Obtain ALL VA treatment records FROM BOTH THE DURHAM VA MEDICAL CENTER AND THE HILLANDALE VA MEDICAL CLINIC DATED FROM NOVEMBER 2010 TO APRIL 2013. Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  If necessary, have the file reviewed by a VA mental disorders examiner. Then readjudicate this matter.  Issue a rating decision if the determination is partially or wholly favorable and/or a SSOC if it is partially or wholly unfavorable.  Place a copy of the rating decision and/or SSOC in one of the electronic claims files.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




